DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Remarks
2.	This communication is considered fully responsive to the amendment/response  filed on the 14th of April, 2022.  
(a).	The invocation of Claims 1-9 under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph because of the use of “means plus function” (i.e., ‘an obtainment unit configured to’, ‘a grouping unit configured to’, ‘a setting unit configured to’ and ‘a transmitting unit configured to’) language is withdrawn because the claim(s) have been amended accordingly.

Response to Arguments
3.	Applicant’s arguments, (see pages 8-12), filed on the 14th of April, 2022, with respect to the rejection(s) of Claims 1-3, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0028967 A1 to Ahn et al. (Ahn), in view of Publication No.: US 2021/0153121 A1 to Huang et al. (Huang) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-13 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘grouping each of the plurality of terminal stations into a plurality of groups based on the value of each of the plurality of terminal stations; setting a schedule for transmitting a Wake-up frame for causing a transition from the Doze state to the Awake state for each of the plurality of groups, upon condition that at least two or more groups are managed as the plurality of groups by the communication apparatus; and transmitting, according to the set schedule, the Wake-up frame to one or more terminal stations belonging to each of the plurality of groups’ in combination with other limitation(s).
Independent Claim 10 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious  Page 5 of 12Application No. 16/834,378’Attorney Docket No. 10197139US01 (1880-1776)grouping each of the plurality of terminal stations into a plurality of groups based on the value of each of the plurality of terminal stations; setting a schedule for transmitting a Wake-up frame for causing a transition from the Doze state to the Awake state for each group resulting from the grouping, upon condition that at least two or more groups are managed as the plurality of groups by the communication apparatus; and transmitting, according to the set schedule, the Wake-up frame to one or more terminal stations belonging to each of the plurality of groups’ in combination with other limitation(s).
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘grouping a first terminal station of the plurality of terminal stations into one of a plurality of groups managed by the communication apparatus based on a value of a Transition delay, indicating a time period required to switch from the Doze state to the Awake state, corresponding to the first terminal station; and transmitting multicast frames according to a schedule which is different for each group’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463